Hall, Judge.
1. This action and cross action arose out of a collision between a motorcycle driven by the plaintiff and an automobile driven by the defendant. Although there was conflict in the evidence, it supported the verdict for the plaintiff, and the defendant’s enumerations of error on the grounds that the verdict and judgment were contrary to law and the evidence are without merit. Medlin v. Bickford, 106 Ga. App. 859, 861 (128 SE2d 531).
2. Tire trial court excluded from evidence a diagram representing the scene of the accident and the path traveled by and the position of the vehicles. In Rouse v. Fussell, 106 Ga. App. 259, 263 (126 SE2d 830), this court held that when a witness testified as to distances and locations of items shown on a sketch, it was admissible in evidence over an objection similar to that made here. In the present case there was no preliminary proof or testimony sufficient to show that the diagram offered was a fair or accurate representation of the scene it purported to portray. Therefore the trial court did not err in excluding it from evidence. Johnson v. State, 158 Ga. 192, 198 (123 SE 120); Owensby v. Jones, 109 Ga. App. 398 (8) (136 SE2d 451); Langran v. Hodges, 60 Ga. App. 567, 573 (4 SE2d 489); Green, Georgia Law of Evidence, 197, 202, 207, §§ 83, 86, 87.1.
3. The defendant enumerates as error the court’s refusal to charge the defendant’s requested charge that the speed limit *763is 35 miles per hour in a business or residential district together with a definition of a business or residential district. There was insufficient evidence to show that the place where this collision occurred was within a business or residential district as defined by law. The court’s refusal to charge was not error.

Felton, C. J., and Eberhardt, J., concur.

Argued May 3, 1967
Decided May 10, 1967
Rehearing denied May 22, 1967.
Merritt & Pruitt, J. Ray Merritt, for appellant.
Cheeley & Merritt, Joseph E. Cheeley, for appellee.

Judgment affirmed.